1.	  It is with great pleasure, Mr, President, that I congratulate you on your assumption of office as President of this thirtieth session of the General Assembly of our Organization. I am confident that under your capable leadership we shall make further progress towards putting into practice those time honored principles which should inspire our discussions. I wish also to take this opportunity to thank your predecessor, the Minister for Foreign Affairs of Algeria, Mr. Abdelaziz Bouteflika, for his guidance of our deliberations during the twenty- ninth session as well as the seventh special session.
2.	The commitment of my Government and the people of Guyana to the advancement of the struggle for freedom everywhere is well known. But nowhere have we followed the tide of that struggle more closely, nowhere have we provided more of such assistance as we could muster than in Africa. It is therefore with a special sense of satisfaction and pride that we welcome into our Assembly the delegations of the Republic of Cape Verde, the Democratic Republic of Sao Tome and Principe and the People's Republic of Mozambique. At this time we also look forward confidently to the early admission of the new State of Papua New Guinea.
3.	In welcoming these new States we must at the same time pledge our total support and that of the United Nations system to assist in the task of rebuilding and reconstructing their societies. As we who trod this path before know so well, the decolonization process is only the first phase. In the wake of victory comes added emphasis on economic liberation, cultural reaffirmation and psychological decolonization.
4.	Most of us have inherited economies which had been distorted or malformed economies based on a single crop or mineral, with enclaves organized as parts of the metropolitan country. Such infrastructure as existed was limited to that required to move a crop or mineral quickly to Western Europe or to keep a cheap source of labor barely alive. Indeed, we are still grappling with the ramifications of those problems.
5.	As the institutions of the post-war international economic system have lost their legitimacy and their operational capacity, as we have come to see clearly that it is this system which has made us poor and has confined us to menial roles, it is inevitable that all the vital economic issues be increasingly politicized. There can be no turning back. As we utilize the instrument of our solidarity to create a new international economic order it becomes necessary that we build viable States, States which can secure for our peoples a fair share of the gains of the emerging global system. This viability requires the establishment at the national level of institutions for the mobilization of skills and savings. It requires the assertion of control over our natural resources. It requires the conscious creation of a relevant infrastructure. It requires the consolidation of a national identity, It requires vigilance against the sustained hostility of powerful transnational corporations, against the activities of subversive agencies of Governments for ever intent on the protection of investments which have for generations pillaged the wealth of developing countries.
6.	The occasion for imperative change is made the occasion for instigating disorder and promoting discontent, for destabilizing Governments whose only fault is the resolute pursuit of nationally agreed objectives. In ways now all too familiar, the political and economic security of developing States, and especially small States, is undermined.
7.	It must be a cause for concern that the United Nations system itself in some aspects supports subtle forms of intervention and penetration. While on the one hand our Organization provides a valuable and irreplaceable forum for the ventilation and resolution of conflicts, on the other hand it can and does lend itself to the exercise of pressures for the maintenance of the existing system of economic relations. It is well known that institutions such as the World Bank and the International Monetary Fund have withheld legitimate assistance or have imposed rules in the attempt to enforce acceptance of approaches to development which, were they allowed, would secure the continued dominance of some few States.
8.	As we deliberate and debate during this thirtieth anniversary session we must resolve that the decision-making structures of the United Nations system, which are from time to time utilized to thwart change, are democratized and made more responsive to our objectives and our aspirations.
9.	But much more is necessary. We must give consideration to the possible range of responses of this Organization to the activities of Governments which, claiming to be pursuing their national security, initiate measures which are designed to destabilize other Governments. Moreover, our Organization must increasingly acknowledge and support the legitimacy of the strategies and techniques of development which we deem necessary to meet the urgent expectations of our peoples in the developing world.
10.	In this context, the consolidation of the developing world, which has been initiated and advanced by the Movement of Non-Aligned Countries and the Group of 77, should be seen as an arrangement, not for confrontation, but for the enrichment of the whole human community, a community of States each contributing to our planetary heritage special resources of experience, talent and wealth. It should be one of our priorities to give further meaning and deeper content to that solidarity through measures such as schemes for the promotion of the regular exchange of news and information among developing countries, the institution of forms of regional security such as zones of peace and the support of programs of economic co-operation among developing countries.
11.	The seventh special session, devoted to development and international economic co-operation, is now behind us. Meeting as we do immediately after that session we have a responsibility to assess its results objectively, analyze its decisions and determine its significance for future developments in international economic relations. We must seek to place the session in its historical perspective.
12.	Guyana acknowledges that the special session has served to advance the dialog on the establishment of a new international economic order. The measures proposed in the field of trade, transfer of resources, industrialization, science and technology and food and agriculture will, if implemented, represent positive gains since they are designed to eliminate some of the more glaring inequalities in the international economic system. Because of the unanimous adoption of the final resolution, the session has been hailed as an important turning point in the attitude of the developed countries to crucial issues of development. Its results have been seen by some as the inauguration of a new era of accommodation and understanding between developed and developing countries.
13.	But can we dare hope that a new direction has in fact been charted? Can we dare hope that we are embarked on a novel and challenging course? While we are prepared to keep an open mind on the question, while we are content not to prejudge the issue, there is the possibility that, notwithstanding expressions of commitment, notwithstanding professions of good faith, we may well fail to achieve the objectives we seek so earnestly. It may be that we shall be offered weak substitutes, where nothing but radical remedies will suffice, We must not forget that the annals of this Assembly are filled with noble resolutions, grandiloquent statements, gestures in the grand manner, but that in many cases these remain mere paper pledges, rarely honored, seldom fulfilled.
14.	Our political commitment will be judged by our willingness to translate principle into action. As we set out to implement the measures we have agreed upon, let us hope that the way forward will not be impeded by obstacles which seem to appear at every conceivable turn, obstacles engineered by those who only recently helped to engender consensus.
15.	Moreover, we must not assume that the declared acceptance of some of the principles for which we in the developing world have fought has put an end to the debate. Concepts have been acknowledged; commitments have been expressed; good intentions have been declared; but our full demands have not yet been met. The struggle must therefore continue unabated until the developing world achieves the legitimate objective of a just and equitable international economic order.
16.	As I stated in this Assembly at the seventh special session, while compromise can provide a basis for consensus, compromise is not an acceptable objective if it sacrifices essential principles or militates against just and equitable solutions. This is where we in the developing world stand. This is the principle upon which we act.
17.	The prospects for lasting peace in the Middle East begin and end with the rights of the Palestinian people. For their struggle is an integral part of the liberation struggle throughout the world. This area, the ancient cradle of so many cultures and religions, is today the arena in which is being played out the competition and conflict of the interests of major Powers, Powers which are intent on supporting the expansionist aims of Zionism, or securing the control of communications or of energy resources.
18.	In the welter of such turbulence we must continue to insist that the foremost responsibility of the international community in this area is the restoration of the rights of the Palestinian people.
19.	At the same time we welcome the recent agreement which has been negotiated, the first agreement not spawned in the immediate wake of armed conflict. It may be that such gradualist approaches can lead to an ultimate peace. I sincerely hope so. Such a peace must be founded on an acceptable solution to the Palestinian problem and on an Israeli withdrawal from the territories occupied by force.
20.	The situation in Cyprus has deteriorated following the breakdown of the talks between the two communities. This is a tragic turn of events; for peace in Cyprus will only come about through arrangements reached, without duress, between the two communities themselves. The history of Cyprus and the relationship which the two communities have with mainland States make for a complex and difficult problem. It was in appreciation of this background that the General Assembly, in resolution 3212 (XXIX), established a balanced set of principles which Guyana firmly believes can serve as a framework leading to a final settlement. That resolution was adopted unanimously by the General Assembly. It was accepted by all the parties concerned.
21.	The inter-communal talks were only one aspect of that arrangement and it is a matter of regret to my Government that the other requirements of that resolution have so far not been carried out. In particular, very little progress has been made in the resettlement of refugees. There has been no progress at all in the withdrawal of foreign troops from that unhappy land. It is important that the guarantor nations recognize that a settlement in Cyprus cannot be imposed from above if it is to be permanent and that the two communities must be left free to conclude a mutually acceptable agreement. The history of our times suggests that a political settlement will have no chance of survival if it is dictated by one side possessing military advantage. Guyana, for its part, remains opposed to policies based on aggression and nourished by intervention.
22.	Guyana follows with keen interest the struggle for independence of the people of East Timor. We have always upheld the policy that all peoples should be given the opportunity to chart their own course for development without external interference of any sort. In this respect, we support the liberation movement in East Timor. We call upon those forces which may wish to intervene in an attempt to redirect the course chosen by the East Timorese to desist from any activity which would violate the right of the people of East Timor to self-determination.
23.	We live in an era in which the United Nations has recognized the right of all peoples to self-determination and independence. This period has seen the emergence of many newly independent countries which have over the years, with increasing vigor, asserted their own unique identity on the international stage. Within this hemisphere, a new community of independent nations has arisen to join the Latin American republics with their proud revolutionary traditions. There has been an increasing consciousness of regional identity. There has been an almost unanimous rejection of all forms of colonialism and exploitation.
24.	It is therefore paradoxical that an anomalous situation exists in Latin America running counter to the aspirations of colonial peoples for independence and for the beginning of genuine economic development. I refer to the question of Belize, a country forced against its will to retain a colonial status it despises and repudiates, because of the bellicose threats against its territorial integrity made by one of its neighbors, which happens also to be a fellow developing country. The territorial claims that have been made on Belize have no justification whatever. They are rejected by the people of Belize, to a man, whose only desire is the attainment of the full independence of their country.
25.	For over 10 years, the people of Belize have seen their yearnings for independence frustrated because of the spurious and absurd territorial claims of a neighbor whose friendship they seek but whose over lordship they emphatically reject. Guyana calls on the international community to set aside indifference, to identify itself uncompromisingly and unequivocally with the people of Belize struggling for independence and the preservation of their territorial integrity. Belize must be allowed to be free.
26.	The dynamics of change in Latin America, "stimulated by developments at both the national and the international level, have resulted in the creation of new institutions. They have also led to the reform of others which have long been resistant to change. The creation of the Latin American Economic System is designed to provide a forum in which the nations of the continent can meet and resolve their problems among themselves and meet free from super-Power influence and domination. Guyana therefore fully supports the aims of that system. It has the potential to become an effective instrument for development in the region. It nurtures possibilities of overdue reform.
27.	There has been an increasing democratization of international relations. It has become clear that hemispheric relations must be based on the fundamental right of every State to participate unconditionally in hemispheric institutions. Every State has a right to exercise its sovereign equality in such institutions. We therefore welcome the recent action taken to effect reforms in the structure of the Organization of American States [04SJ. Nevertheless it is our duty to point out that these reforms do not go sufficiently far in transforming OAS into an institution consistent with the needs of the developing countries of the region. Locked in the interstices of structure and procedure are the seeds of disadvantage and inequality. These need to be removed.
28.	History is replete with considered apercus on the need for disarmament. Those who at various times held the preponderance of power have always been the most reluctant to disarm. The Romans used to say that if you shorten your spears you lengthen your frontiers. Conversely, those who have found themselves inferior in technical apparatus have always been the most vocal in calling for disarmament. It is ridiculous, to my mind, to cultivate the acquisition of an arsenal one dares not use. But, then, the muses of trade and of comedy are the same. The strategic strait-jacket in which we now find ourselves is not removed by references to theories of limited warfare, be they nuclear or otherwise.
29.	This world Organization can no longer leave discussions on disarmament to be held in secluded forums. The time has come for us to decide on a date for the holding of a world conference on disarmament or, alternatively, a special session of the General Assembly of the United Nations on disarmament. We must not be deterred by the fact that the failure of the old League of Nations was its failure to deal with disarmament. The majority of mankind was not represented in that institution. In any case, that failure should inspire us to new and sustained endeavor.
30.	For developing countries, the daily tribulation is the diversion of resources which might otherwise be used to assist development. The awful, tragic waste in the sciences of deterrence and destruction exhibits the nadir of human purpose. The demands on men, money and material, on time and energy, represent a catastrophic limitation on the possibilities of man.
31.	Over the 30-year period in which our Assembly has been meeting the attitudes to non-alignment have shifted from indifference and disrespect to growing understanding and support. We must now acknowledge and put on record in this Assembly some of its major achievements.
32.	It is non-alignment that has fostered acceptance of the principle of coexistence, the principle that differences in social and economic systems or in ideologies should not preclude international co-operation on the basis of equality.
33.	It is non-alignment that has sustained and guided the most profoundly transforming global process of all time, namely the movement of decolonization and liberation.
34.	It was non-alignment, with its insistence on the sovereign right of States to pursue independent policies free from the pressures of bloc entanglements, that significantly defused the conflicts that once threatened mankind with a global holocaust.
35.	And let us not forget that it is the non-aligned movement that has ensured that this Organization, which began as a victors' club to police the boundaries of an uneasy peace, has developed into a body whose operations are increasingly informed by the perception that peace and security are inextricably interwoven with economic development and economic security.
36.	It is non-aligned solidarity coupled with that countervailing power which is derived from programs of collective self-reliance and economic cooperation, it is non-aligned persistence and insistence that have made it possible to begin work on the creation of a new international economic order.
37.	We must not let slip our guard. Among the superPowers it seems that confrontation has given way to consultation and that there is the thin veneer of detente. Whatever the propagandist rationalizations, it is certain that we are dealing with the same old Adam. Competition and rivalry on land and sea continue to threaten the stability of States. Old techniques of encirclement and envelopment, of penetration, of subversion and of destabilization remain the order of the day. Hegemonic policies persist. The pursuit of client States remains a domestic imperative.
38.	Never has there been a greater need for the principles of non-alignment. Those of us who have been forced to cling giddily to the rim of the revolving earth must continue our efforts to banish terror from the dictionary of international affairs. We must not let the history of the last quarter of the twentieth century become the monopoly of two or three States. We must not let the technological advances of man become a trap for his extinction or a force for his dehumanization.
39.	In southern Africa, where racism has been built' up into a conscious political ethos, my Government remains un-waving in its denunciation of apartheid and white-minority rule. The herding of great masses of the population into bantustans, the practice of a scheme of influx control, the promotion of tribal rivalry, all designed to produce a cheap source of labor and to underscore the exploitation of man by man, are facts which my Government finds utterly repugnant. The strategies outlined in the Lusaka Manifesto of 1969 and the Dar es Salaam Declaration of 1975 have produced significant success. The Lisbon- Salisbury-Pretoria axis has been shattered. The enemy has been isolated. The high priests of racism are being dealt with one by one. Portuguese colonialism in Africa is fast being relegated to the footnotes of history. The way ahead is clear. Victory is assured.
40.	Having crossed his Rubicon in 1965 by a unilateral declaration of independence, the rebel leader Ian Smith has now had to face up to the political realities of the continent, and justice, which limped behind him for 10 years, has finally cornered him in Zimbabwe.
41.	Guyana supports the new moves and contacts in southern Africa, moves designed to augment the use of force and the threat of force as instruments of redress for the grievances of the majority. It is very tempting for some who are far removed from the- battlefield and who suffer no casualties to be plus royaliste que le roi and to indulge in the unworthy and ignominious exercise of the impugnment of motives and judgment. Guyana has unwavering confidence in the judgment of those four Titans of the Zambezi  Botswana, Mozambique, Zambia and the United Republic of Tanzania which have sought to establish that peace hath its victories no less renowned than war.
42.	In the after light men will applaud the unswerving determination and honesty of purpose of those who struggled through the dark days until their hopes were sustained by the triumphs in Mozambique.
43.	With South Africa as its neighbor an emergent Zimbabwe will inherit problems which will tax the strength of its political institutions and the cultural cohesion of the Shona and the Nbele people. Accommodations must be made so that the unity which is symbolized in the African National Congress grows from strength to strength. We support the valiant fighters of Zimbabwe in their struggle and we entertain no doubt that they will grasp the chalice of opportunity and so quaff of its contents that white minority rule will vanish from Zimbabwe, and vanish in the immediate future.
44.	In Angola a fierce power struggle continues,  fanned by big Power rivalry and the machinations of trans nationals. Guyana adheres strongly to the view that the people of Angola must be left alone to pursue their own destiny. The achievement of political freedom must not further be stained and tarnished by the blood of those who aspire to such freedom. Unity is the essential imperative. From this all else flows. The birth pangs of Angola have been sufficiently painful and poignant. We entertain every hope that the resultant offspring will take its place in the family of nations and make its contribution to the onward march of man, as one entity resolved and resolute.
45.	In Namibia the illegal occupation persists. The attempts to exclude the South West Africa People's Organization [,SWAPO] from the task of restructuring the future of the Territory must be boldly condemned. SWAPO is the legitimate representative of the people of Namibia. This is an irreversible political fact. There are some who hold that movement of any kind in southern Africa is a sign of progress. This is a view which my Government and my delegation cannot entertain. If the South African regime wishes to show that its present strategies are bona fide it should exhibit a greater awareness of the power of international opinion and should show itself to be more responsive to the criticisms which have found expression in the numerous resolutions of the United Nations and other organizations.
46.	The final victory is in sight; but there will forever be pockets of resistance, lagers of repression which would seek to stem the onrushing tide. It is our clear duty to sustain the momentum which has brought us thus far. It is our clear duty to renew our dedication to the principles of the Charter. It is our clear duty to reassert that we shall never cease to oppose all vestiges of apartheid, racism and colonialism, whether in southern Africa or elsewhere.



